J-S39008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

VINCENT H. REICH,

                            Appellant                No. 1061 WDA 2016

          Appeal from the Judgment of Sentence Entered May 4, 2016
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0007920-2015

BEFORE: BENDER, P.J.E., BOWES, J., and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                     FILED AUGUST 21, 2017

        Vincent H. Reich (Appellant) appeals from the judgment of sentence of

10 to 20 years of incarceration, followed by five years of probation, imposed

after he was convicted of two counts of robbery, one pursuant to 18 Pa.C.S.

§ 3701(a)(ii) (threatening immediate serious bodily injury), and the other

pursuant to 18 Pa.C.S. § 3701(a)(vi) (taking or removing money from a

financial institution). Appellant challenges both the sufficiency and weight of

the evidence to sustain his conviction under section 3701(a)(ii). We affirm.

        Appellant was charged with the above-stated offenses and proceeded

to a non-jury trial on February 4, 2016. There, Cecilia Frazier testified that

on May 29, 2015, she was working as a bank teller at a Citizens Bank in the

Oakland section of the City of Pittsburgh.       N.T., 2/4/2016, at 5-6.    At
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S39008-17



approximately 12:30 p.m., Appellant came into the bank wearing a “giant

black hoodie[,]” despite the fact that it was around 85 degrees that day. Id.

at 9.    Appellant walked up to Ms. Frazier and handed her a note stating,

“just give up the drawer and nobody gets hurt.” Id. at 9, 10. Ms. Frazier

testified that Appellant’s left hand was visible, but his right hand was in the

front pouch of his sweatshirt “pretty much the entire time.”      Id. at 9, 18.

She stated that the fact that she could not see Appellant’s right hand “made

it really hard for [her] to tell whether he had a weapon or not….” Id. at 9-

10.

        After Appellant handed Ms. Frazier the note, she “opened [her] drawer

and started taking out the cash[,]” id. at 9, at which point Appellant “got

really loud” and yelled, [‘]hurry up and no one gets hurt,[’] and then he

start[ed] counting down from ten.” Id. at 9, 18. Ms. Frazier gathered the

money and gave it to Appellant by the time he reached number five. Id. at

24. Appellant then walked out of the bank.       Ms. Frazier testified that the

entire incident lasted about one-and-a-half minutes. Id. at 25.

        Appellant also testified at trial. He explained that he became a heroin

addict after he injured his back at his construction job and was prescribed

pain medication.     Id. at 50.   On the date of the robbery, he was going

through severe heroin withdraw, which caused him to be very sick. Id. at

53. After being turned away from two hospitals where he went to seek help,

Appellant decided to rob a bank because he “knew that the protocol at the

bank was that they would give over the money” if he “handed them the note

                                      -2-
J-S39008-17



asking them for it….” Id. at 51-53, 54. Appellant explained that when he

went into Citizens Bank, he did not have a weapon, and he had his hand in

his pocket because he has identifying tattoos on that hand.        Id. at 58.

Appellant testified that it was not his intention to place Ms. Frazier in fear

that he was “going to seriously injure or hurt her or kill her[;]” instead, he

simply intended to get the money as fast as possible “so [he] could not be

sick.” Id. at 59, 60.

      At the close of Appellant’s trial, the court convicted him of both

robbery counts with which he was charged. On May 4, 2016, the trial court

sentenced Appellant to a mandatory term of 10 to 20 years of incarceration

for his robbery conviction under subsection 3701(a)(1)(ii). See 42 Pa.C.S.

§ 9714 (providing sentences for second and subsequent offenses). For his

other robbery offense under subsection 3701(a)(1)(vi), Appellant received a

consecutive term of 5 years of probation.      Appellant timely filed a post-

sentence motion, which the court denied. He then timely filed a notice of

appeal and complied with the trial court’s order to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal.

      On appeal, Appellant presents two issues for our review:

      I. Whether the Commonwealth failed to present sufficient
      evidence to prove beyond a reasonable doubt that Appellant …
      was guilty of robbery - threatens immediate serious bodily
      injury?




                                    -3-
J-S39008-17


       II. Whether [the] verdict of guilty to robbery - threatens
       immediate serious bodily injury was against the weight of the
       evidence presented at trial?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

       Appellant’s first issue attacks the sufficiency of the evidence.           In

reviewing such a claim,

       we must determine whether the evidence admitted at trial, as
       well as all reasonable inferences drawn therefrom, when viewed
       in the light most favorable to the verdict winner, are sufficient to
       support all elements of the offense. Additionally, we may not
       reweigh the evidence or substitute our own judgment for that of
       the fact finder. The evidence may be entirely circumstantial as
       long as it links the accused to the crime beyond a reasonable
       doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted).

       Appellant    challenges      his   conviction   of   robbery   under   section

3701(a)(1)(ii).1      Appellant argues that the evidence in this case was

insufficient to support his conviction because he never explicitly threatened

Ms. Frazier with serious bodily injury.          He also asserts that his conduct of

entering the bank, handing Ms. Frazier a note, obtaining the money, and

leaving, did not demonstrate that he intended to place Ms. Frazier in fear of

serious bodily injury. Appellant emphasizes that Ms. Frazier’s subjective fear

that he might have had a weapon in his pocket is insufficient to prove that

____________________________________________


1
  Appellant does not raise any issue concerning his robbery conviction under
section 3701(a)(1)(vi).



                                           -4-
J-S39008-17


he intended her to believe that he would inflict immediate serious bodily

injury upon her if she did not comply with his demands.        See Appellant’s

Brief at 14-15 (relying on Commonwealth v. Ostolaza, 406 A.2d 1128

(Pa. Super. 1979) (“The facts that the victim resisted, that there was a brief

tug over the wallet, and that the victim testified that she was afraid, were

not sufficient to prove that [the] appellant intended that the victim be, or

indeed that she was, placed in fear of serious bodily injury, as required

under the Crimes Code.”)).

      Recently, in Commonwealth v. Bragg, 133 A.3d 328 (Pa. Super.

2016), appeal granted in part on other grounds, 143 A.3d 890 (Pa. 2016),

this Court considered the sufficiency of the evidence to sustain a conviction

under the subsection at issue here.

             [Bragg] claims there was insufficient evidence to support
      his first-degree robbery conviction pursuant to [subs]ection
      3701(a)(1)(ii) of the Crimes Code, which provides that “[a]
      person is guilty of robbery if, in the course of committing a theft,
      he … (ii) threatens another with or intentionally puts him in fear
      of    immediate      serious     bodily   injury.”  18    Pa.C.S.[]
      § 3701(a)(1)(ii) [(emphasis added)]. [Bragg] argues that he did
      not threaten or place anyone in fear of immediate serious bodily
      injury as he entered the banks in broad daylight, banged on the
      counter, and demanded money. Instead, [Bragg] claims that he
      should have been convicted of a lesser offense, second-degree
      robbery under [subs]ection 3701(1)(iv), which only requires
      evidence that the defendant “threatens another with or
      intentionally puts him in fear of immediate bodily injury.” 18
      Pa.C.S.[] § 3701(a)(1)(iv).

            This Court has held that in order “to sustain a conviction
      under § 3701(a)(1)(ii), the Commonwealth need not prove a
      verbal utterance, but may show aggressive actions that threaten
      serious bodily injury.” Commonwealth v. Davis, [] 459 A.2d

                                      -5-
J-S39008-17


      1267, 1272 ([Pa. Super.] 1983). In Davis, a defendant entered
      a pipe shop through the store window, told the clerk to get back,
      and removed money from the cash register. As the Superior
      Court found that [Davis’s] mode of entry and his warning to the
      clerk were aggressive and implied a threat to the victim’s safety,
      the Superior Court upheld [Davis’s] robbery conviction under
      [subs]ection 3701(a)(1)(ii).

             Similarly, in the instant case, [Bragg’s] aggressive actions
      placed employees and customers of PNC Bank in fear of serious
      bodily injury. [Bragg] entered the bank, disguised himself with
      sunglasses and a baseball cap, and equipped with surgical gloves
      to conceal his fingerprints. When he reached the teller, he
      sneered, “What are you looking at?” [Bragg] then banged his
      fists on the counter and demanded that the teller place only
      large bills in his bag. While [Bragg] asserts he cannot be
      guilty of first-degree robbery as he did not brandish a
      weapon or make a specific verbal threat, this Court has
      never held that either action is required to sustain a
      conviction under [subs]ection 3701(a)(1)(ii). Accordingly,
      we conclude that the trial court did not err in finding sufficient
      evidence to support [Bragg’s] robbery conviction under
      [subs]ection 3701(a)(1)(ii).

Bragg, 133 A.3d at 331–32 (emphasis added).

      The instant case is indistinguishable from Bragg.        Appellant walked

into a bank and acted aggressively. Moreover, Appellant twice threatened

that he would “hurt” someone if Ms. Frazier did not comply with his

directives. See N.T., 2/4/2016, at 9, 10, 18. Based on the foregoing, this

threat of harm during the course of a robbery attempt is sufficient to

establish the elements of subsection 3701(a)(1)(ii).               Accordingly, we

conclude that Appellant is not entitled to relief on this claim.

      We now turn to Appellant’s second issue on appeal where he claims

that the verdict was against the weight of the evidence.            He argues that


                                      -6-
J-S39008-17


“[w]hen considering the facts …, including lack of evidence that Ms. Frazier

was threatened or place[d] in fear of immediate serious bodily injury, the

evidence in this case weighs heavily against the verdict reached by the [trial

c]ourt, and as such shocks one’s sense of justice.” Appellant’s Brief at 16.

            The decision of whether to grant a new trial on the
            basis of a challenge to the weight of the evidence is
            necessarily committed to the sound discretion of the
            trial court due to the court’s observation of the
            witnesses and the evidence. A trial court should
            award a new trial on this ground only when the
            verdict is so contrary to the evidence as to shock
            one's sense of justice. ... Our review on appeal is
            limited to determining whether the trial court abused
            its discretion in denying the motion for a new trial on
            this ground.

      Commonwealth v. Chamberlain, 612 Pa. 107, 30 A.3d 381,
      396 (2011) (citations omitted). “Not merely an error in
      judgment, an abuse of discretion occurs when the law is
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill-will, as shown by the evidence on record.”
      Commonwealth v. Handfield, 34 A.3d 187, 208 (Pa. Super.
      2011) (quoting Commonwealth v. Cain, 29 A.3d 3, 6 (Pa.
      Super. 2011)).

Commonwealth v. Miklos, 159 A.3d 962, 969 (Pa. Super. 2017).

      Instantly, the trial court concluded that “it is abundantly clear that the

record in this case does not shock one’s conscience.” Trial Court Opinion,

2/27/2017, at 6. In this non-jury trial, the trial court believed the testimony

of Ms. Frazier and concluded that Appellant’s actions in robbing the bank put

her in fear of serious bodily injury. Thus, we discern no abuse of discretion




                                     -7-
J-S39008-17


in the trial court’s conclusion that “the verdict clearly did not shock [its]

sense of justice.” Miklos, 159 A.3d at 969.

     Having concluded that Appellant has not presented any issue entitling

him to relief, we affirm his judgment of sentence.

     Judgment of sentence affirmed.

     Judge Bowes joins.

     PJE Bender files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2017




                                    -8-